Title: To Thomas Jefferson from Robert Gordon, 28 July 1807
From: Gordon, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond 28th July 1807
                        
                        I doubt not of your being informed that Doctor Currie of this city died in April last. There is among his
                            papers your bond dated 29th June 1803 for £158.19.—bearing interest from the 1st day of May 1797 You will oblige me by
                            ordering payment to be made as soon as convenient—I am very respectfully Your most Obt. St.
                        
                            Robert Gordon
                     
                            one of the admrs on Doctor Currie’s estate
                        
                    